Title: From Abigail Smith Adams to Mercy Otis Warren, September 1813
From: Adams, Abigail Smith
To: Warren, Mercy Otis



my dear Madam.
Sept. 1813

your kind and sympathetic Letter demands my thanks and receives my gratitude—my own loss is not to be estimated by words and can only be alleiviated by the consoling beleif that my dear Child is partakeing of that Life and immortality brought to Light by him who endured the cross and is gone before to prepare a place for those who Love him, & keep his commandments. her patience Submission and Resignation, have been a lesson to me to neither to murmur or complain: but cheerfully to resign her into the hands of that being who gave her to me, and who certainly had the best Right to remand her.
She has left me a treasure whose conduct upon this trying occasion exemplifies her faith in the Religion of which she is thus early in Life a professer; and the precepts of which its promisses and Rewards are the resources to which She resorts for consolation deprived of one of the most tender and affectionate of Parents who was doating fond of her, and to whom She was attachd by the Strongest ties, of fillial regard.
The President thanks you for you Sympathy with him. he feel as a Father and a Man, but it is the Christianarity  not phylosophy to which he looks for Support and Consolation—
My dear Caroline has exprest a wish to visit you again, as the Friend of her Grandparents, but more particularly for the Friendship you have ever exprest towards her mother and the Respect and veneration in which you was ever held by her Parent, and in which She was Early taught to respect you revere you. I encourage this Laudible desire and wish it was in my power to gratify my own wishes upon this occasion. but I feel more wedded to home from which I am reluctant to depart and we could not all leave the Bereved Father to melancholy Solitude
I beg leave to introduce you to you an other Grandaughter who has long been anxious for the opportunity of Seeing of paying her respects to and being noticed by a Lady So highly esteemed by her Grandparents and by all who have had the honour of her acquaintance—and whom She may never again have the happiness to See—She is the Eldest daughter of my Son Charles; well known to my Friend in early Life, adopted by me when only four years of Age—
I regret that mrs Adams my Son Thomas wife cannot have the long anticipated pleasure of visiting you with them, as She had intended & was prepared to do—but yesterday She was summond to Boston to attend the funeral of a Sisters Child—an Infant of a year old Suddenly taken out of Life by a dysentery—in that warfare there is no distinction—
I have not any late Letters from my Son in Russia. When ever I receive what I think will communicate pleasure mrs Warren may be assured that the to have Me Share it will be an additional gratification to her /  assured Friend
A Adams—my Son will introduce to you Col Smith the worthy Partner and Bereved Husband of my late dear Mrs Smith whom we have encouraged to make this jaunt to as a change of Scene for him
